Case 1:16-cv-09517-LAK-KHP Document 206-1
                                    205-1 Filed 04/22/19
                                                04/17/19 Page 1 of 34




               EXHIBIT 1
   Case 1:16-cv-09517-LAK-KHP Document 206-1
                                       205-1 Filed 04/22/19
                                                   04/17/19 Page 2 of 34




                                              . At a Surrogate's Court of the State of New York
                                                held in and for the County of Monroe at
                                                Rochester, New York, on May 18, 2017.


PRESENT: HON. JOHN M. OWENS, SQl'l'ogate

FINAL ACCOUNTING OF THE CANANDAIGUA
NATIONAL BANK AND TRUST COMPANY, AS                          ORDER FOR JUDICIAL
SUCCESSOR COMTRUSTEE OF RESIDUARY                           SETTLEMENT OF FINAL
TRUST UNDER WILL OF ALLEN EBER DATED                      ACCOUNT OF SUCCESSOR CO·
OCTOBER 27, 1969                                          TRUSTEE, RESIGNATION AND
                                                          DISCHARGE OF CO-TRUSTEE
                                                          AND TERMINATION OF TRUST
                                                                          .      Vf    I
                                                                   File No. 1970f9521D


         UPON reading and filing the duly verified Petition for Judicial Settlement of Final
Account of Successor CoMTrustee, Resignation and Discharge of CoMTrustee and Termination of
Trust, verified by Petitioner, Canandaigua National Bank and Trust Company, oil February 15,
2017;and
         UPON all proofs of service having been duly filed with the Court; and
         THERE having been no Objections filed with the Court by any of the appearing parties;
and
      UPON, the appearance of Canandaigua National Bank through its counsel, Woods Oviatt
Oilman LLP, Lorisa D. LaRocca, Esq. and William O. Bauer, Esq., and the appearance of Lester
Eber, through his counsel, Wiedman, Vazzana, Corcoran and Volta, P.C., James G. Vazzana,
Esq. at an ~djourned return date of this Court on May 18, 2017; and
         UPON, the appearance of Caliban Law PLLC, Robert B. Caliban, Esq., on behalf of
Elliott W. Gumaer, Jr., having been waived by the Court at counsePs request;
        NOW, THEREFORE, it is hereby
      . ORDERED, ADJUDGED AND DECREED that the Final Account of Canandaigua
National Bank and Trust Company, as Successor Co-Trustee of the Residuary Trust Under Will .
of Allen Eber dated October 27, 1969 (the "Trust"), is hereby judicially settled and Canandaigua
National Bank and Trust Company is discharged from any liability in the administration of the



{6127761:)




                                                                                           CN000119
  Case 1:16-cv-09517-LAK-KHP Document 206-1
                                      205-1 Filed 04/22/19
                                                  04/17/19 Page 3 of 34




 Trust from its receipt of assets until distribution of the Trust assets, in its capacity as Successor
 Co-Trustee of the Trust; and it is further
             ORDERED; ADJUDGED AND DECREED that the Trust be terminated and that the
 Trust assets be distributed to the beneficiaries in accordance with the terms set forth in the Final ·
 Accourit and aJlowed as filed (and adjusted), and that the following is a summary thereof as
 settled:
                                                 SUMMARY


                                           PRINCIPl\L ACCOUNT
            CHARGES:
 Schedule A             Principal received                            $1,409,047.07
 Schedule AA            Subsequent receipts of principal                    12,000.44
 Schedule A-1           Realized increases in principal                      S,842.73
 Schedule 0 ·           Unrealized increases in principal                  163.793.19
                                Total Principal Charges                                 $) ,590,683.43
            CREDITS:
 Schedule B             Realized decreases in principal               $ 768,370.36
 Schedule C             Administration expenses                             48,535.21
 Schedule E             Distributions of principal                          88,851.48
 Schedule. 0            Unrealized decreases in principal                   10.827.35
                                Total Principal Credits .                               $   916.584.40
         Principal balance on hand shown by Schedule G                                  $   674,099.03

                                        INCOME ACCOUNT
         CHARGES:
 Schedule AA.,t         Income received                               $     2,868.90
 Schedule A-2           Income collected                                  203,676.91
 Schedule A-3           Realizei:l increases in income                       229.15
                               Total Income Charges                                     $ 206,774.96




(5127751:}




                                                                                                CN000120
   Case 1:16-cv-09517-LAK-KHP Document 206-1
                                       205-1 Filed 04/22/19
                                                   04/17/19 Page 4 of 34




         CREDITS:
  Schedule C-2          Administrative expenses                     $ 18,778.18
  Schedule E-1          Distributions of income                         170.529,29
                                 Total Income Credits                                $ 189.307.42
         Income remaining on hand as shown in Schedule G-1                           $     17,467.49


                                        COMBINED ACCOUNTS
 Principal on hand:     Cash                                        $ 35,523.28
                        Other·assets                                    638.575.75
                                 Total principal on hand                             $674,099.03
 Income on hand:        Cash                                                             17,467.49
                                 Total Assets on hand                                $691,566.52


         ORDERED, ADJUDGED AND DECREED that petitioner pay the remaining cash and
transfer, assign and deliver the other remaining assets as shown in the account as follows:
 To: Canandaigua National Bank
         As and for the commissions in the sum of                   $     8,114.86


 To: Woods Oviatt Oilman LLP
         For legal services rendered in the sum of                  $      TBD
         For costs anci disbursements                               $      TBD
                                 Balance                                             $ 683,451.66*
 To be distributed as follows:
 To: Daniel Kl~eberg (116 share)                                                     $ 113,908.61    *
 To: Lisa Stein (1/6 share)                                                          $ 113,908.61 *
 To: Audrey Hays (1/3 share)                                                         $ 227,817.22*
 To: Lester Eber (113 share)                                                         $ 227,817.22*


        *Less Woods Oviatt Oilman LLP fees and disbursements - amount to be determined.




{5127751:}




                                                                                               CN000121
  Case 1:16-cv-09517-LAK-KHP Document 206-1
                                      205-1 Filed 04/22/19
                                                  04/17/19 Page 5 of 34




             ORDERED, ADJUDGED AND DECREED that, upon its completion of the
 distribution of the Trust assets, as set· forth in the Final Account and this Order, Canandaigua
 National Bank and Trust Company shall be discharged as Successor Co-Trustee of the Trust; and·
 it   is further
             ORDERED, ADJUDGED AND DECREED that, the sum of$             ~ 1Si . {l> r~ fu,, J...,l 'r~t,a ,._ A11iw1c-.J,
 shall be paid from the Trust to Woods Oviatt Oilman LLP, as attorneys for Petitioner in
                              """ i,,\w1~~'                  ·
 connection with its services~n regard to this proceeding.


                                                                                                          -rrn-
                                                                                                  (_

                           )_
           :f_~_._...,;,,· 1 _Q.A_l..._)
 Dated: ____
                                                                                                  c::
                                                                                                  :z:     'T1


                                                                                                          c




(6127761:}




                                                                                            CN000122
Case 1:16-cv-09517-LAK-KHP Document 206-1
                                    205-1 Filed 04/22/19
                                                04/17/19 Page 6 of 34




                EXHIBIT 2
         Case 1:16-cv-09517-LAK-KHP Document 206-1
                                             205-1 Filed 04/22/19
                                                         04/17/19 Page 7 of 34


                     700 Crossroads Building            WOODS                        7900  /vlain Place Tower
  2   State Street, Rochester, New York 14614           OVIATT                       Buffalo, New York 14202
        P 585.987.2800      F 585.454.3968              GILMAN                       P 716.248.3200     F 716.854.5100
                                                               LLP


  Writer's Direct Dial Number: 585.987.2834               ATTORNEYS
  Writer's Direct Fax Number: 585.987.2934             woodsoviatt.com
           Email: /larocca@woodsoviatt.com



                                                      August 1, 2017

Via Email and First Class Mail: jgvazzana@lrontiernet.net

James G. Vazzana, Esq.
Wiedman, Vazzana, Corcoran & Volta, P.C.
5 S. Fitzhugh Street, Room 230
Rochester, New York 14614

           Re:      CNB/Eber Proposed Distributions

Dear Jim:

        This letter is in follow-up to your prior correspondence directed to Rita Nischal at
Canandaigua National Bank dated July 19, 2017. Upon further review of the Bank's records, Ms.
Nischal was able to confirm that, although Mr. Hawks previously accounted for equalization of the
distributions made to Erica Stein (prior to 2017) "on paper" annually, these adjustments were not
actually made to the assets at that time. Accordingly, the Bank has re-calculated the necessary
equalizations, consistent with the prior distribution sheets that Mr. Hawks provided to the family each
year, and the revised Distribution Schedule and Step-Down Chart are enclosed herewith. Ms. Stein's
prior distributions, including those received in 2017, are now all properly reflected. Should you have
any questions, please feel free to contact me. Otherwise, please have your client return the executed
Receipt and Release to Ms. Nischal.

                                                     Very truly yours,

                                         WOODS OVIATT GILMAN LLP

                                                 ~tt~ JI.            <./ttMc.~
                                                   Lorisa D. LaRocca
                                           Please direct responses to Rochester Office


LDL/ldl
Cc:   Rita Nischal, Esq.




{5296967: }                             The art of representing people®
                           Case 1:16-cv-09517-LAK-KHP Document 206-1
                                                               205-1 Filed 04/22/19
                                                                           04/17/19 Page 8 of 34

                                                Residuary TUW Allen Eber Proposed Distribution of Securities

Assets        ..         Total Shares on        Total Tax    Market Value   Daniel Kleeberg   Lisa Stein        Audrey Hays   Lester Eber
                         Hand to be             Cost Basis   as of          68.76%of          31.24%of          38.202%       38.202%
                         Distributed                         6.20.2017      23.595%           23.595%
AT&T                     1,000       (sell 1)   24,390.00    38,910.00      162               73                382           382
Chemours Co.             80          (sell 3)   916.94       3,040.00       12                5                 30            30.
OoroxCo                  300         (sell 2)   18,699.00    42,345.00      48                22                114           114
Du Pont De Nemours Ei    400         (sell 3)   17,923.06    33,424.00      64                29                152           152
Co
Eber Bros & Co Class A   1,850                  631,238.50   0.00           301{+1)           137 (+l}          706           706
Eber Bros & Co Class B   290                    462,973.99   0.00           47                21                111 (+1}      111 (+1}
Eber Bros & Co 6% Non-   2,000                  200,000.00   0.00           324               147               764           765 (+1)
Cumulative
Exxon-Mobile Corp        2,190       (sell 2}   4,903.55     181,244.40     355               161               836           836
*Lilly Eli & Co          500         (sell l}   17,110.00    41,170.00      81                36                191           191
Lockheed Martin Corp     300         (sell 2}   20,751.00    84,690.00      48                22                114           114
Com
Microsoft Corporation    800         (sell 2)   20,320.00    56,696.00      129               58                305           305
Pfizer Inc.               886        (sell 2)   15,518.29    29,432.92      143               65                338           338
Dodge & Cox Income        3,591.9540            50,000.00    49,748.56      582.7558          264.7657          1,372.1982    1,372.1982
Fund                      (sell 0.0361 units)
Franklin Templeton        3,598.2690            48,792.52    44,258.71      583.7804          265.2312           1,374.6107   1,374.6107
Global Bond Inst.         (sell 0.0360 units)
Vanguard Int. Term Bd     4,122.0120            50,000.00    47,361.92      668.7520          303.8367           1,574.6910   1,574.6910
Index Admiral            .(Sell 0.0413 units)


*Please note, proceeds from the sale of the shares will be divided accordingly and will impact cash distributions.




{5309304:}
     Case 1:16-cv-09517-LAK-KHP Document 206-1
                                         205-1 Filed 04/22/19
                                                     04/17/19 Page 9 of 34




                                  EBER TRUST
                                     1108114

                                 Distribution Step-Down
                                    6/20/2017
                                 less Eber Stock

                                   $677, 754. l 9

                        $12,000 Distribtuion 2012 (E. Stein)
                        $12,000 Distribtuion 2013 (E. Stein)
                        $12,000 Distribtuion 2014 (E. Stein)
                        $12,000 Distribtuion 2015 (E. Stein)
                        $12,000 Distribtuion 2016 (E. Stein)
              $6,000 Distribution 2017 ·Jan-June (E. Stein)

                                  $225,918.06
                                   -66,000.00


  L. Eber                       Kleeberg Family:                     A, Nan Boslos Hay:s
$258,918.06                       $159,918.06                            $268,918.06
  (38.202)                          (23.595)                               (38.202)




                               Income Allocation
                                   $9,335.32

. $3,566.28                        $2,202.76                             $3,666.28


              Lisa Stein                                   $688.14
              Daniel Kleeber                             $1,614.62


              Lisa Stein                             Daniel Kleeberg
              $49,969.03                              $109,959.03
              (31.240)                                   -68.76
Case 1:16-cv-09517-LAK-KHP Document 206-1
                                    205-1 Filed 04/22/19
                                                04/17/19 Page 10 of 34




            . EXHIBIT 3
              Case 1:16-cv-09517-LAK-KHP Document 206-1
                                                  205-1 Filed 04/22/19
                                                              04/17/19 Page 11 of 34


                                             Wealth                          Canandaigua
                                          Strategies
                                              Group         ~                National
                                                                             Bank&Trust
-----.IMIY.lalari:ccn..h~26C)..,...J.2:u.0J.....l2 ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - · - -

            Residuary TUW Allen Eber
            c/o Lester Eber
            95 Allens Creek Rd.
            Bldg 2, Suites 10 & 11
            Rochester, NY 14618-3250

           Re:        Account Number 1108114

           Dear Mr. Eber:

           There is presently being held in your portfolio the following common stocks:
                                                 1,850 Eber Bros & Co Class A
                                                  290 Eber Bros & Co Class B
                                           2,000 Eber Bros & Co 6% Non-Cumulative

           These stocks are considered off-guidance list securities, and do not meet our criteria for continued
           retention in your portfolio. We are not following these securities or providing investment advice on these
           securities. It is important for you to understand that Canandaigua National Bank and Trust is not
           responsible for monitoring the future perfonnance of these securities.

           If you desire to continue to retain these holdings, we must have your written direction to do so. Please
           check the appropriate space below, sign, date, and return the signed copy of this letter in the envelope
           provided. ·




           Richard H. Hawks, Jr.
           Senior Vice President & Senior Fiduciary Officer

           Authorization:

           .:i,._    Until you receive further written instructions from me, you are authorized and directed to retain in
                     my account, without liability, all of the above securities currently held, including stock received
                     in the future as a result of stock splits or purchases directed by me.

                     I do not wish to retain any of the above securities in the above account. Please sell all stock
                     currently held.

                                  To       l~~         (,~~- I~ OF" ·7,fµ_rr-·

                                                                J~1lzo1)
                                                                        Date


                    1150 Pittsford-Victor Road, Pittsford, New York 14534 •Tel: (585) 419·0670 • Fax (585) 394·4001
                     72 South Main Street, Canandaigua, New York 14424 •Tel (585) 394·4260 • Fax (585) 394·4001
                        425 Exchange Street, Geneva, New York 14456 •Tel (315) 781-2700 • Fax(315) 7BCH80000405
                                                             www.cnbank.com
Case 1:16-cv-09517-LAK-KHP Document 206-1
                                    205-1 Filed 04/22/19
                                                04/17/19 Page 12 of 34




               EXHIBIT4
              Case 1:16-cv-09517-LAK-KHP Document 206-1
                                                  205-1 Filed 04/22/19
                                                              04/17/19 Page 13 of 34


O'Brien, Dan

From:                                  Keneally, Paul F.<PKeneally@underbergkessler.com>
Sent:                                  Wednesday, October 31, 2018 10:29 AM
To:                                    LaRocca, Lorisa D.; O'Brien, Dan
Cc:                                    Ramsey, Colin D.; Brian C. Brook; daryoush@clintonbrook.com; john herbert Esq
Subject:                               Notice
Attachments:                           10302018171620-0001.pdf



Counsel: FYI

CONFIDENTIALITY NOTICE: This email message and any attachments are confidential and intended solely for the named addressee(s).
They may be subject to legal, professional or other privilege or may be protected by other legal rules. They must not be disclosed to
anyone without the sender's authorization. If you are not the intended recipient or authorized to receive this email for the intended
recipient, you may not disclose, copy, distribute or retain this message or any part of it. Please notify us if you received this message
but were not the intended recipient. Thank you, Underberg & Kessler LLP




                                                                    1
   Case 1:16-cv-09517-LAK-KHP Document 206-1
                                       205-1 Filed 04/22/19
                                                   04/17/19 Page 14 of 34




To: Allen Eber Trust
    c/o Canandaigua National Bank and Trust Company
        72 South Main St.
        Canandaigua, NY 14424
        Attn: Rita Nischal, Esq.


NOTICE OF INTENT TO PURCHASE SHARES

The undersigned hereby gives notice of my intent to purchase all shares of capital stock of Eber
Bros. & Co., Inc. (the "Company") of which the Allen Eber Trust is the registered holder that
are proposed to be transferred to Daniel Kleeberg, Lisa Stein or Audrey Hays pursuant to Article
XII of the By-Laws of the Company.



Lester Eber
        Case 1:16-cv-09517-LAK-KHP Document 206-1
                                            205-1 Filed 04/22/19
                                                        04/17/19 Page 15 of 34
<   '




                       EXHIBIT 5
            Case 1:16-cv-09517-LAK-KHP Document 206-1
                                                205-1 Filed 04/22/19
                                                            04/17/19 Page 16 of 34


O'Brien, Dan

From:                            Brian C. Brook < Brian@clintonbrook.com>
Sent:                            Wednesday, October 31, 2018 11:49 AM
To:                              LaRocca, Lorisa D.; O'Brien, Dan; Keneally, Paul F.
Cc:                              Ramsey, Colin D.; Daryoush Behbood; john herbert Esq
Subject:                         Re: Notice



Paul,

This notice is defective in that it fails to identify the legal basis for any right to purchase. We have reviewed the
by-laws and see no such right.

Moreover, the shares have already been transferred and such transfer ordered by the Surrogate's Court over a
year ago. Lester received notice of it and did not object to that at the time and therefore waived his right to try
to seek any alternative distribution or to otherwise prevent my clients from receiving their shares. Wendy, as
Secretary, indisputably had a duty to effectuate the transfers as specified by the Surrogate's Court and CNB,
and her and your continued resistance constitutes contempt of court, in addition to a continuing breach of
fiduciary duty.

Dan, on behalf of the legitimate majority shareholders of Eber Bros & Co., Inc., a company which lacks any
validily constituted Board of Directors, I direct CNB to disregard Lester's notice.

Brian C. Brook
Clinton Brook & Peed
New York I New Jersey I Washington DC
(212) 256-1957
brian@clintonbrook.com



From: Keneally, Paul F.
Sent: Wednesday, October 31, 7:29 AM
Subject: Notice
To: LaRocca Lorisa D., Dan O'Brien
Cc: Ramsey, Colin D., Brian C. Brook, Daryoush Behbood, john herbert Esq


Counsel: FYI

CONFIDENTIAL/TY NOTICE: This email message and any attachments are confidential and intended solely
for the named addressee(s). They may be subject to legal, professional or other privilege or may be protected
by other legal rules. They must not be disclosed to anyone without the sender's authorization. If you are not the
intended recipient or authorized to receive this email for the intended recipient, you may not disclose, copy,
distribute or retain this message or any part of it. Please notify us if you received this message but were not the
intended recipient. Thank you, Underberg & Kessler LLP




                                                          1
Case 1:16-cv-09517-LAK-KHP Document 206-1
                                    205-1 Filed 04/22/19
                                                04/17/19 Page 17 of 34




               EXHIBIT 6
           Case 1:16-cv-09517-LAK-KHP Document 206-1
                                               205-1 Filed 04/22/19
                                                           04/17/19 Page 18 of 34


O'Brien, Dan

From:                           John Herbert < herbertoffice24@gmail.com >
Sent:                           Monday, December 17, 2018 3:51 PM
To:                             rnischal@cnbank.com
Cc:                             Keneally, Paul F.; Colin Ramsey; O'Brien, Dan; Brian C. Brook
Subject:                        Notice
Attachments:                    call20181217 _12315763.pdf



Rita

I am co-counsel to Lester Eber along with Paul Keneally.

Please see the attached notice from Lester Eber with respect to shares of capital stock of Eber & Co., Inc.




John S. Herbert, Esq.
Herbert Office
917 -385-9436
herbertoffice24@gmail.com
facebook: Herbert Office




                                                          1
 Case 1:16-cv-09517-LAK-KHP Document 206-1
                                     205-1 Filed 04/22/19
                                                 04/17/19 Page 19 of 34




To: Allen Eber Trust
       clo Canandaigua National Bank & Trust Company
       72 South Main St.
       Canandaigua, NY 14424
       Attn: Rita Nischal, Esq.

In connection with the Notice of Intent to Purchase Shares of Eber Bros. & Co., Inc. given by
Lester Eber to the Allen Eber Trust on October 30, 2018, attached hereto, the undersigned
notifies you that the purchase price, the book value of the shares as it appears in the books of the
corporation as of May 31, 2018, is $0.

Please deliver physical possession of the stock certificate for these shares, which I understand is
currently in your possession, with your endorsement thereof, to me promptly, at the following
address:


   ~~
Lester Eber
15 Coral Way
Rochester, NY 14618

Dated: December 17, 20 I 8
   Case 1:16-cv-09517-LAK-KHP Document 206-1
                                       205-1 Filed 04/22/19
                                                   04/17/19 Page 20 of 34




To: Allen Eber Trust
   c/o Canandaigua National Bank and Trust Company
       72 South Main St.
       Canandaigua, NY 14424
       Attn: Rita Nischal, Esq.


NOTICE OF INTENT TO PURCHASE SHARES

The undersigned hereby gives notice of my intent to purchase all shares of capital stock of Eber
Bros. & Co., Inc. (the "Company") of which the Allen Eber Trust is the registered holder that
are proposed to be transferred to Daniel Kleeberg, Lisa Stein or Audrey Hays pursuant to Article
XII of the By~Laws of the Company.



Lester Eber
Case 1:16-cv-09517-LAK-KHP Document 206-1
                                    205-1 Filed 04/22/19
                                                04/17/19 Page 21 of 34




               EXHIBIT 7
       Case
       Case1:16-cv-09517-LAK-KHP
            1:16-cv-09517-LAK-KHP Document
                                  Document206-1
                                           205-1
                                            139-1 Filed
                                                  Filed04/22/19
                                                        04/17/19
                                                         11/01/18 Page
                                                                  Page22
                                                                       2 of
                                                                         of14
                                                                            34

                    700 Crossroads Building            WOODS                       1900  Main Place Tower
 2   State Street, Rochester, New York 14614           OVIATT                      Buffalo, New York 14202
       p 585.987.2800      i: 585.454.3968             GILMAN                       p 716.248.3200    i: 716.854.5100
                                                              llP


 Writer's Direct Dial Number: 585.987.2834               ATTORNEYS
 Writer's Direct Fax Number: 585.987.2934
                                                      woodsoviatt.com
          Email: l/arocca@woodsoviatt.com



                                                   October 11, 2017

James G. Vazzana, Esq.
Wiedman, Vazzana, Corcoran & Volta, P.C.
5 S. Fitzhugh Street, Room 230
Rochester, New York 14614

Brian C. Brook, Esq.
Clinton Brook & Peed
641 Lexington Avenue, 13th Floor
New York, NY 10022

          Re:      Transfer of Eber Bros. & Co., Inc. stock

Dear Jim and Brian:

          Enclosed please find your clients' respective copies of the Stock Powers transferring their
shares of Eber Bros. & Co., Inc. pursuant to Canandaigua National Bank and Trust Company's
distribution schedule. As the Bank never had possession of the company's stock book or other
corporate documents and, despite request, the Bank has not been provided with the same, we were
required to complete these transfers via these Stock Powers as opposed to issuing new stock
certificates. We are currently retaining the original Stock Powers which I have affixed to each
original Stock Certificate that the Bank received when it became Successor Co-Trustee. We will
continue to do so unless and until such time as we are advised as to whom these originals should be
provided given the apparent inability to locate the company's stock book and affiliated records. It is
my understandin~ that the securities were transferred to your clients' respective financial institutions
on September 29 and that the remaining assets were electronically transferred last week as well.

                                                    Very truly yours,

                                         WOODS OVIATT GILMAN LLP
                                                 ;{~ 4J. 0~
                                                  Lorisa D. LaRocca
                                          Please direct responses to Rochester Office



LDL/ldl/kdk
Enclosures
cc:    Rita Nischal, Esq.
       William G. Bauer, Esq.

{5491869: }                             The art of representing people®
Case
Case1:16-cv-09517-LAK-KHP
     1:16-cv-09517-LAK-KHP Document
                           Document206-1
                                    205-1
                                     139-1 Filed
                                           Filed04/22/19
                                                 04/17/19
                                                  11/01/18 Page
                                                           Page23
                                                                3 of
                                                                  of14
                                                                     34
    Case
    Case1:16-cv-09517-LAK-KHP
         1:16-cv-09517-LAK-KHP Document
                               Document206-1
                                        205-1
                                         139-1 Filed
                                               Filed04/22/19
                                                     04/17/19
                                                      11/01/18 Page
                                                               Page24
                                                                    4 of
                                                                      of14
                                                                         34




                                        STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Daniel Kleeberg Three Hundred One (301) shares of the total One Thousand Eight Hundred

Fifty ( 1850) shares issued, $10 par value, of the Class A voting common shares of Eber Bros. &

Co., Inc., a New York corporation (the "Corporation"), standing in his name on the books of the

Corporation represented by Certificate Numbered A6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:       Q(jnb.M 2-       ' 2017




                                              Rita Nischal, Vice-President
                                              Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5471938:}
     Case
     Case1:16-cv-09517-LAK-KHP
          1:16-cv-09517-LAK-KHP Document
                                Document206-1
                                         205-1
                                          139-1 Filed
                                                Filed04/22/19
                                                      04/17/19
                                                       11/01/18 Page
                                                                Page25
                                                                     5 of
                                                                       of14
                                                                          34




                                        STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in                  i~


capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Lisa Stein One Hundred Thirty Seven (137) shares of the total One Thousand Eight Hundred

Fifty ( 1850) shares issued, $10 par value, of the Class A voting common shares of Eber Bros. &

Co., Inc., a New York corporation (the "Corporation"), standing in her name on the books of the

Corporation represented by Certificate Numbered A6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:        C)(fu\01,I\ k   , 2017


                                                   ~Q
                                              Rita Nischal, Vice-President
                                              Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:                       J<ebecea M. Le..\.t~\




{5471938: }
    Case
    Case1:16-cv-09517-LAK-KHP
         1:16-cv-09517-LAK-KHP Document
                               Document206-1
                                        205-1
                                         139-1 Filed
                                               Filed04/22/19
                                                     04/17/19
                                                      11/01/18 Page
                                                               Page26
                                                                    6 of
                                                                      of14
                                                                         34




                                        STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Audrey Hays Se.ven    H~dred    and Six (706) shares of the total One Thousand Eight Hundred

Fifty ( 1850) shares issued, $10 par value, of the Class A voting common shares of Eber Bros. &

Co., Inc., a New York corporation (the "Corporation"}, standing in her name on the books of the

Corporation represented by Certificate Numbered A6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:




                                              Rita Nischal, Vice-President
                                              Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5471938:}
Case
Case1:16-cv-09517-LAK-KHP
     1:16-cv-09517-LAK-KHP Document
                           Document206-1
                                    205-1
                                     139-1 Filed
                                           Filed04/22/19
                                                 04/17/19
                                                  11/01/18 Page
                                                           Page27
                                                                7 of
                                                                  of14
                                                                     34
     Case
     Case1:16-cv-09517-LAK-KHP
          1:16-cv-09517-LAK-KHP Document
                                Document206-1
                                         205-1
                                          139-1 Filed
                                                Filed04/22/19
                                                      04/17/19
                                                       11/01/18 Page
                                                                Page28
                                                                     8 of
                                                                       of14
                                                                          34




                                       STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Daniel Kleeberg Forty Seven (47) shares of the total Two Hundred Ninety (290) shares issued,

$10 par value, of the Class B non-voting common shares of Eber Bros. & Co., Inc., a New York

corporation (the "Corporation"), standing in his name on the books of the Corporation

represented by Certificate Numbered B68 herewith, and does hereby irrevocably constitute and

appoint the Corporation to transfer the said stock on the books of the Corporation with full power

of substitution in the premises.



Dated:       C) (!: . 1-      ' 2017




                                             Rita Nischal, Vice-President
                                             Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472004:}
    Case
    Case1:16-cv-09517-LAK-KHP
         1:16-cv-09517-LAK-KHP Document
                               Document206-1
                                        205-1
                                         139-1 Filed
                                               Filed04/22/19
                                                     04/17/19
                                                      11/01/18 Page
                                                               Page29
                                                                    9 of
                                                                      of14
                                                                         34




                                       STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Lisa Stein Twenty One {21) shares of the total Two Hundred Ninety {290) shares issued, $10 par

value, of the Class B non-voting common shares of Eber Bros. & Co., Inc., a New York

corporation {the "Corporation"), standing in her name on the books of the Corporation

represented by Certificate Numbered B68 herewith, and does hereby irrevocably constitute and

appoint the Corporation to transfer the said stock on the books of the Corporation with full power

of substitution in the premises.



Dated:       Qc} . 2:         ' 2017




                                             Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472004:}
     Case 1:16-cv-09517-LAK-KHP Document 206-1
                                         139-1 Filed 04/22/19
                                         205-1       11/01/18 Page 30
                                                     04/17/19      10 of 34
                                                                         14




                                       STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Audrey Hays One Hundred Eleven (111) shares of the total Two Hundred Ninety (290) shares

issued, $10 par value, of the Class B non-voting common shares of Eber Bros. & Co., Inc., a New

York corporation (the "Corporation"), standing in her name on the books of the Corporation

represented by Certificate Numbered B68 herewith, and does hereby irrevocably constitute and

appoint the Corporation to transfer the said stock on the books of the Corporation with full power

of substitution in the premises.



Dated:        (!)(bbeA l , 2017


                                             Rita Nischal, Vice-President
                                             Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472004: }
Case 1:16-cv-09517-LAK-KHP Document 206-1
                                    139-1 Filed 04/22/19
                                    205-1       11/01/18 Page 31
                                                04/17/19      11 of 34
                                                                    14
     Case 1:16-cv-09517-LAK-KHP Document 206-1
                                         139-1 Filed 04/22/19
                                         205-1       11/01/18 Page 32
                                                     04/17/19      12 of 34
                                                                         14




                                        STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Daniel Kleeberg Three Hundred Twenty Four (324) shares of the total Two Thousand (2000)

shares issued, $I 00 par value, of the 6% non-cumulative preferred shares of Eber Bros. & Co.,

Inc., a New York corporation (the "Corporation"), standing in his name on the books of the

Corporation represented by Certificate Numbered P6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:                _ _, 2017
             _(9_<~!:_2-




                                              Rita Nischal, Vice-President
                                              Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472027:}
     Case 1:16-cv-09517-LAK-KHP Document 206-1
                                         139-1 Filed 04/22/19
                                         205-1       11/01/18 Page 33
                                                     04/17/19      13 of 34
                                                                         14



                                                                STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Lisa Stein One Hundred Forty Seven (147) shares of the total Two Thousand (2000) shares

issued, $100 par value, of the 6% non-cumulative preferred shares of Eber Bros. & Co., Inc., a

New York corporation (the "Corporation"), standing in her name on the books of the

Corporation represented by Certificate Numbered P6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:       _.....O<-.::c;:....;._~'.......::::1-=----· 2011



                                                                   Rita Nischal, Vice-President
                                                                   Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472027:}
      Case 1:16-cv-09517-LAK-KHP Document 206-1
                                          139-1 Filed 04/22/19
                                          205-1       11/01/18 Page 34
                                                      04/17/19      14 of 34
                                                                          14




                                        STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Audrey Hays Seven Hundred Sixty Four (764) shares of the total Two Thousand (2000) shares

issued, $100 par value, of the 6% non-cumulative preferred shares of Eber Bros. & Co., Inc., a

New York corporation (the "Corporation'», standing in her name on the books of the

Corporation represented by Certificate Numbered P6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:        {)cl-. k .      ' 2017




                                              Rita Nischal, Vice-President
                                              Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:                       'bECCQ. ,l . L-eitS~




{5472027: }
